NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 JOJO EJONGA-DEOGRACIAS, AKA                     No. 16-35512
 JoJo Ejonga,
                                                 D.C. No. 3:15-cv-05784-RJB
                  Plaintiff-Appellant,

   v.                                            MEMORANDUM*

 DEPARTMENT OF CORRECTIONS; et
 al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Jojo Ejonga-Deogracias, a Washington state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under Fed. R. Civ. P. 12(b)(6).

Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We vacate and remand.

      The district court properly dismissed Ejonga-Deogracias’s deliberate

indifference claim against the Washington Department of Corrections because this

claim is barred by the Eleventh Amendment. See Taylor v. List, 880 F.2d 1040,

1045 (9th Cir. 1989) (Eleventh Amendment immunity applies to state agencies,

including the department of prisons). However, dismissal of the deliberate

indifference claim without leave to amend was premature because it is not

absolutely clear that the deficiencies in Ejonga-Deogracias’s complaint could not

possibly be cured by amendment. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248

(9th Cir. 1995) (“Unless it is absolutely clear that no amendment can cure the

defect . . . a pro se litigant is entitled to notice of the complaint's deficiencies and

an opportunity to amend[.]”); Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000)

(en banc) (setting forth standard of review). Accordingly, we vacate the judgment

and remand for the district court to provide Ejonga-Deogracias an opportunity to

file an amended complaint that names the correct defendants.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      VACATED and REMANDED.




                                            2                                      16-35512